IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-77,016


EX PARTE MICHAEL BRUCE LAPE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 12-05-05234-CR IN THE 221ST DISTRICT COURT

FROM MONTGOMERY COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of a
controlled substance and sentenced to twenty-five years' imprisonment. 
	Applicant contends that he is actually innocent based on laboratory testing that revealed the
substance he possessed was not a controlled substance. The trial court found that the substance
Applicant possessed was not a controlled substance and concluded that Applicant is actually
innocent of the offense. The trial court recommended that relief be granted. After a remand to the
trial court, the habeas record now contains the report of the laboratory testing from the Texas
Department of Public Safety, which  reflects that no controlled substance was detected. Applicant
is entitled to relief. Ex parte Elizondo, 947 S.W.2d 202, 209 (Tex. Crim. App. 1996).
 Relief is granted. The judgment in Cause No. 12-05-05234-CR in the 221st Judicial District
Court of Montgomery County is set aside, and Applicant is remanded to the custody of the Sheriff
of Montgomery County to answer the charges as set out in the indictment. The trial court shall issue
any necessary bench warrant within 10 days after the mandate of this Court issues. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Parole Division.

Delivered: April 24, 2013
Do Not Publish